Citation Nr: 0825215	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-28 562	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to February 1971.  He had additional service in the 
Army National Guard with unverified periods of active duty 
for training and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In January 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Records of the National Guard show that on audiological 
testing in June 1981, a 50 decibel loss was reported at 4000 
Hz in the right ear.

On VA audiology testing in February 1995, the veteran 
reported a history of over 2000 hours of noise exposure to 
aircraft engines (turbines) and weapons systems from 1968 to 
1983.  Hearing loss by VA standards of 38 C.F.R. § 3.385 was 
found on audiology testing.

On VA audiological examination in May 2008, the examiner 
expressed the opinion, based upon comparison of the 1968 
audiograms and those in the 1980s, that it was as likely as 
not that the veteran suffered hearing loss in the 1980s, 
which coincides with the veteran's service in the Kentucky 
National Guard. 

As the dates of the veteran's service in the National Guard 
are relevant to the claims, further evidentiary development 
is needed.  

Accordingly, the case is REMANDED for the following action:

1. Verify the veteran's service in the 
Kentucky Army National Guard to include 
periods of active duty for training or 
of inactive duty training and request 
the service personnel records and the 
service treatment records from the 
National Guard. 

2. If the additional evidence pertains 
to the claims, determine whether the 
medical evidence is sufficient to 
decide the claims and, if not, obtain a 
VA audiological examination and medical 
opinion. 

3. After the development requested is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




